Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “1”, “2”, “3”, and “4”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 3: amend “other materials by treatment” to “other materials with organic constituents by treatment”
Line 15: amend “first stage at least” to “first stage of the recovery process at least”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein off gas has an oxygen content in a range of 6% to 10%” in lines 13-14, however, it is unclear whether the percentages are percent by mass, weight, volume, etc. For the sake of compact prosecution the Examiner is assuming that it is volume% based on pg. 19, lines 9-10 of the present specification. Clarification is required.
Regarding dependent claims 2-21, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
Claim 9 recites the limitation "the process gas" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding dependent claims 10-12, these claims do not remedy the deficiencies of parent claim 9 noted above, and are rejected for the same rationale.
Claims 16 and 19 recites the limitation "the second stage" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding dependent claims 17-18, these claims do not remedy the deficiencies of parent claim 16 noted above, and are rejected for the same rationale.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-13 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sandberg (CA 2507673) (hereinafter “Sandberg”) in view of Ayres R.U., (2003) The Future of Recycling, The Life Cycle of Copper, Its Co-Products and Byproducts, Eco-Efficiency in Industry and Science, vol. 13, Springer, Dordrecht, pg. 149-168 (hereinafter “Ayres”), Clarke et al. (US 2011/0311423 A1) (hereinafter “Clarke”), Petersson et al. (WO 79/00104) (hereinafter “Petersson”) and as evidenced by Leirnes et al. (US 4415360) (hereinafter “Leirnes”).

It is noted that when utilizing CA 2507673, the disclosures of the reference are based on US 2005/0284261 which is an English language equivalent of the reference. Therefore, the column and line numbers cited with respect to CA 2507673 are found in US 2005/0284261.

Regarding claims 1, 2, 5, 6, 7, 12, 19, 20, and 21, Sandberg teaches a process for batchwise working-up valuable metals containing recycling materials having a content of organic constituents where the material is charged to a tiltable reactor rotatable, i.e., top blown rotary converter, and is heated to a temperature promoting the expulsion of organic constituents by pyrolysis and/or combustion while forming a combustible gas, where the gas is after combusted with secondary air outside the reactor (Sandberg, [0001]). Sandberg also teaches that one or more melted phases remain in the furnace, including a metal phase that can be transmitted to a 

Sandberg also teaches that the recycling materials which contain organic substances as well as valuable metals, come from copper scrap materials including cable scrap and electronic scrap and similar components from computers and cell phones and the recycling material also come from secondary materials such as lead scrap, for example battery scrap and alloyed steels (Sandberg, [0002]). Sandberg also teaches that the material, should preferably have a uniform composition that can be obtained by a mixing procedure including crushing and screening to have a uniform size prior to being fed into the reactor (Sandberg, [0016]). Additionally, Sandberg teaches that slag forming or other melt-forming materials may be added during operation in order to absorb at least a part of the formed product (Sandberg, [0020]).

The recycling materials of Sandberg correspond to recovering noble metals and copper from secondary materials and other materials with organic constituents of the present invention. The cable scrap and electronic scrap from computers and cell phones of Sandberg corresponds to wherein the secondary materials and other materials with organic constituents are formed by at least one of the group consisting of electronic scrap, cable scrap, and plastic scrap from electrical or electronic devices of claim 20 of the present invention. The use of a top blown rotary converter as the process chamber of Sandberg corresponds to a process chamber of at least the first stage of the recovery process is formed by a Top Blown Rotary Converter of claim 1 and wherein a process chamber of the second stage of the recovery process is formed by a melting 
The expulsion of organic constituents by pyrolysis and/or combustion of Sandberg corresponds to removing the organic components from the secondary materials and other materials by treatment in at least one process chamber and the first stage of the recovery process of the present invention. Controlling the process variables and producing a metal phase and slag phase of Sandberg corresponds to controlling process variables of a first stage of the recovery process so that a thin fluid slag and a metal melt are formed of the present invention. The combustion of gas with secondary air outside the reactor of Sandberg corresponds to providing a process gas treatment subsequent to the first stage of the recovery process to reduce amounts of combustible gases and pollutants of the present invention. The metal phase and the slag phase of Sandberg corresponds to a second stage, i.e., wherein the recovery process is configured in at least two stages, so that at least one first metal and a second metal are recoverable of the present invention.  
Obtaining a uniform composition for the material to be fed into the reactor of Sandberg corresponds to preparing the secondary materials and other materials with organic constituents for a recovery process of claim 1 and preparing the secondary materials and other materials with organic constituents for the recovery process by at least one of the group consisting of characterization, presorting and comminution of claim 6 of the present invention. The slag forming or other melt-forming materials of Sandberg corresponds to adding a slag generating substance of claim 1 and preparing and analyzing the secondary materials and other materials with organic constituents for the recovery process so that information on slag formers is used for 
Given that the method of Sandberg is substantially identical to the method as used in the present invention, as set forth above, it is clear that the slag would inherently have a low viscosity of at least 15 Pa·s, as presently claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
While Sandberg does not expressly teach wherein in the first stage at least 10 t/h of the secondary materials are fed to the Top Blown Rotary Converter, Sandberg references the method as found in US 4415360 (Leirnes) as known in the art, where 70-100 tons of scrap per day are processed during the recovery method as evidenced by Leirnes (Leirnes, Column 6, line 1). The range would overlap with the range of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).


Sandberg also teaches that the recycling materials have a high content of organic constituents (Sandberg, [0007]), however, Sandberg does not explicitly disclose that (a) the total amount of organic constituent is 5-60 wt.% or 20-40 wt.%, (b) wherein off gas has an oxygen 

With respect to difference (a), Ayres teaches recycling different types of electronic scrap material in order to recover copper, lead, zinc, gold, and other rare byproduct metals (Ayres, pg. 157). Ayres also teaches that the organic content in the electrical and electronic waste ranges from 1.4-55.0% (Ayres, pg. 156, Tables 5.3).
As Ayres expressly teaches organic materials may be eliminated by combustion or pyrolysis, reducing the mass and raising the copper content of the residue and the pyrolysis product may be recovered as fuel (Ayres, pg. 156, paragraph 2).
Sandberg and Ayres are analogous art as they are both drawn to recovering copper and noble metals from electronic scrap (Sandberg, Abstract; Ayres, pg. 153).
In light of the motivation to have 1.4-55.0% organic content in the electronic scrap as taught in Ayres above, it therefore would have been obvious to one of ordinary skill in the art to have 1.4-55.0 wt.% of organic constituents in the recycling materials of Sandberg in order to raise the copper content of the residues and produce a fuel, and thereby arrive at the present invention. 
The range of Ayres overlaps with the ranges of claim 1 and 21 of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).  Moreover, the percentage of organic content of Ayres, corresponds to preparing the secondary materials and other materials with organic constituents for the recovery process so that 

With respect to difference (b), Clarke teaches a waste treatment comprising heating in a chamber to effect pyrolysis of the waste which produces off-gas  with an oxygen level of 1-16%, preferably 3-10% and more preferably 5-6% (Clarke, [0042]). 
As Clarke expressly teaches, if there is too little oxygen present in the off-gases entering the converter there is a risk that H2S may not be sufficiently converted to SOx (Clarke, [0041]).
Sandberg, Ayres, and Clarke are analogous art as they are all drawn to removing waste products by combustion or pyrolysis (Sandberg, Abstract; Ayres, pg. 153; Clarke, Abstract).
In light of the motivation to have 1-16% oxygen in the off-gas as taught by Clarke above, it therefore would have been obvious to one of ordinary skill in the art to have 1-16% oxygen in the combustible gases of Sandberg in view of Ayres in order to convert H2S to SOx, and thereby arrive at the present invention. 
The range of Clarke overlaps with the range of claim 12 of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

With respect to difference (c), Petersson teaches a method of producing blister copper by using a Kaldo type rotary converter, where the peripheral speed of the rotation is approximately 0.5-7 m/s and more preferably 2-5 m/s (Petersson, Abstract).

Sandberg, Ayres, Clarke, and Petersson are analogous art as they are all drawn to recovering metals from other products (Sandberg, Abstract; Ayres, pg. 153; Clarke, Abstract; Petersson, Abstract).
In light of the motivation to have a peripheral speed of 0.5-7 m/s as taught in Petersson above, it therefore would have been obvious to one of ordinary skill in the art to use a peripheral speed of 0.5-7 m/s for the top blown rotary converter of Sandberg in view of Ayres and Clark in order to agitate and contact the gas phase and the smelt in order to encourage combustion of the organic constituents, and thereby arrive at the present invention. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

	  

Regarding claim 3, Sandberg also teaches that the material shall be continuously charged during operation, i.e., during one or more continuous time periods, in an adjustable stream, whereby the stream is controlled and/or adjusted using running measurements of various process variables (Sandberg, [0013]). The continuous charging of the material during operation of Sandberg corresponds to supplying the secondary materials and other materials with organic constituents continuously to the recovery process of the present invention.

Regarding claim 4, Sandberg also teaches that the some material does not permit charging during the operation and is therefore fed as one or more part batches during the rest position of the reactor and/or during an initiated expulsion period, i.e., discontinuously supplied (Sandberg, [0017]). The feeding of the material in one or more part batches of Sandberg corresponds to supplying the secondary materials and other materials with organic constituents discontinuously to the recovery process of the present invention. 

Regarding claim 8, Sandberg also teaches that the combustible gas formed is burnt by means of a secondary air stream outside the reactor and is thereafter allowed to pass through a gas cleaning apparatus before being released to the atmosphere (Sandberg, [0005]). Sandberg also teaches that the use of secondary air to burn the combustible gases avoids any formation of non-wanted, often harmful compounds, i.e., dioxins and the like, that can cause problems when destructing such materials as plastics, i.e., reducing pollutants (Sandberg, [0025]). The gas cleaning apparatus of Sandberg corresponds to including providing a process gas treatment in an off-gas treatment chamber for reducing amounts of combustible gases and pollutants downstream from the first stage of the recovery process of the present invention. 

Regarding claim 9, Sandberg also teaches that a secondary air stream outside the reactor is used to burn the combustible gases (Sandberg, [0005]). The secondary air steam to burn the combustible gases of Sandberg correspond to subjecting the process gas to a post-combustion for reducing the amounts of combustible gases by adding oxygen of the present invention. 

Regarding claims 10 and 11, Sandberg also teaches that oxygen is introduced to the combustible gas to increase the heat in the reactor, i.e., “pure” oxygen, and secondary air is 

Regarding claim 13, Sandberg also teaches that the entire batch of scrap material is charged to the reactor, whereupon the reactor is heated during rotation, for example by means of an oil-oxygen lance, to a temperature so high that organic substances are expelled (Sandberg, [0005]). The oil-oxygen lance to heat the reactor to expel the organic substances of Sandberg corresponds to including removing the organic components from the secondary materials and other materials with organic constituents in the first stage of the recovery process by a thermal and oxidizing treatment in at least one process chamber of the present invention. 




Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sandberg in view of Ayres, Clarke, Petersson and as evidenced by Leirnes as applied to claim 13 above, and further in view of Petersson (EP 0185004 A1) (hereinafter “EP004”).

Regarding claims 14, 15, 16, 17, and 18, while Sandberg in view of Ayres, Clark and Petersson teaches the metal phase and the slag phase (Sandberg, [0026]), none of the references 
With respect to the difference, EP004 teaches a method for recovering the metal values contained in secondary metallic scrap material containing mainly copper and iron, nickel, tin, and zinc, by smelting the scrap material in a top blown rotary converter (EP004, Abstract). EP004 also teaches that the smelting process is effected in a manner to form a bath comprising a copper phase containing at least the major part of any nickel present, i.e., a copper-containing melt, and a slag phase containing at least the major part of the lead, tine, zinc, and iron initially present in the secondary material, i.e., a tin-containing slag, and where the slag is separated from the bath and tapped from the converter (EP004, pg. 3, line 34-pg. 4, line 2 and pt. 6, lines 7-8). 
Moreover, EP004 teaches that the molten bath is oxidized by supplying thereto gaseous oxygen in quantities such as to oxidize the residual nickel content of the metal phase and to form a copper-nickel-oxide phase which, subsequent to isolating the residual metal phase, mainly pure copper, is chemically reduced with the aid of a suitable reductant to form a copper-nickel alloy, i.e., wherein the first stage of the recovery process is concluded by a converting treatment of the copper-containing melt (EP004, pg.6 lines 14-20). EP004 also teaches charging a reducing agent to the bath, i.e., wherein the second stage of the recovery process comprises a chemically reducing treatment of the tin-containing slag, and optionally also a sulfur and/or chlorine donating substance, to expel zinc and tin from the bath in volatile form where the tin is 
As EP004 expressly teaches this method provides improved selectivity between metals to be recovered and for improved recovery of higher metal values which also results in lower operational and maintenance costs through a reduction in wear-and-tear on the furnace and a more continuous use of the furnace (EP004, pg. 3, lines 22-26).
Sandberg, Ayres, Clarke, Petersson, and EP004 are analogous art as they are all drawn to recovering metals from other products (Sandberg, Abstract; Ayres, pg. 153; Clarke, Abstract; Petersson, Abstract; EP004, Abstract).
In light of the motivation to recover copper and tin from a melt and slag as taught in EP004 above, it therefore would have been obvious to one of ordinary skill in the art to use the recovery method in Sandberg in view of Ayres, Clarke, and Petersson in order to improve selectivity between metals to be recovered and recovery of higher metal values resulting in lower operational and maintenance costs, and thereby arrive at the present invention. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738